Title: To George Washington from John Pray, 29 June 1781
From: Pray, John
To: Washington, George


                        
                            Dear Sir,
                            Niack June 29th 1781
                        
                        Your Excellency’s favour of the 28th Inst. has just came to hand.
                        The inclos’d are Returns of the Strength of the block house of Water Guards at Dobbs Ferry—When I tooke
                            command of this post was orderd particularly to continue with the Water Guards, & take my Quarters at this place
                            which is about 5 miles above the block house.
                        The men in the Water Guard are exceeding good, & well diciplin’d to the boats, as they have not been
                            Reliev’d Since I have been here.
                        The Officer who is Lieut. Shailer of the Connecticut Line, is exceeding well acquainted with this duty,
                            should be glad he might be continued, likewise one of the officers at the block house, by Reason of their being acquainted
                            with the dispositions of the inhabitants, Those that are friendly as well as those which are Enemical.
                        I this moment found out that one of my boats has been down to Kings Bridge & Plunder’d a
                                family of a few smaall things which Lieut. Shailer who has the Prisoner which commanded them with him, will
                            give Your Excellency the particulars. Am with every Sentiment of Respect & esteem your Excellencys most Obedient
                            and Very Humble Servant
                        
                            Jon. Pray Capt.

                        
                    